t c memo united_states tax_court mickel and mary briscoe petitioners v commissioner of internal revenue respondent docket no filed date mickel and mary briscoe pro sese ardney j boland iii susan s canavello and emily brouillette student for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for the issues for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and continued decision are whether petitioners are entitled to a dependency_exemption deduction for j b and whether petitioners are entitled to a child_tax_credit for j b findings_of_fact some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioners resided in louisiana when the petition was filed petitioner mickel briscoe mr briscoe was formerly married to nedra ceaser ms ceaser they had one child j b mr briscoe and ms ceaser divorced on date the louisiana 16th judicial district_court state court entered a judgment of divorce judgment dissolving mr briscoe and ms ceaser’s marriage the judgment awarded ms ceaser sole custody of j b in ms ceaser initiated an expedited child_support proceeding against mr briscoe seeking an increase in child_support on date the state court issued an order increasing mr briscoe’s child_support obligation support order the support order also states that mickel briscoe is hereby granted the right to claim the tax dependency_exemption continued procedure it is the policy of the court to refer to a minor by his or her initials see rule a for the minor child ren the support order contains ms ceaser’s signature but not her social_security_number petitioners claimed j b as a dependent and claimed a child_tax_credit of dollar_figure on their form_1040 u s individual_income_tax_return for dated date petitioners did not attach form_8332 release of claim to exemption for child of divorced or separated parents to their return instead they attached a copy of the support order petitioners did not ask ms ceaser to sign a form_8332 or any other document declaring she would not claim j b as a dependent mr briscoe thought attaching the support order was sufficient and was not familiar with the requirement to attach form_8332 ms ceaser claimed j b as a dependent on her return opinion i burden_of_proof petitioners have neither claimed nor shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue accordingly petitioners bear the burden_of_proof see rule a ii dependency_exemption deduction sec_151 and c allows taxpayers an annual exemption deduction for each dependent as defined in sec_152 a dependent is either a qualifying_child or a qualifying_relative sec_152 the requirement is disjunctive and accordingly satisfaction of either the qualifying_child requirement or the qualifying_relative requirement allows the individual to be claimed as a dependent a qualifying_child must meet four requirements for the taxpayer to qualify for the deduction see sec_152 a - d the pertinent factor here is the residence requirement the individual must have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year sec_152 mr briscoe has not demonstrated that j b lived with him for more than one-half of thus j b is not mr briscoe’s qualifying_child under sec_152 see sec_152 a qualifying_relative must satisfy four requirements for the taxpayer to qualify for the deduction see sec_152 a - d the two pertinent requirements are that the taxpayer must provide over one-half of the individual’s support for the taxable_year and the individual must not be a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 and d mr briscoe did not substantiate the amount of j b ’s support from all sources in mr briscoe also did not establish that j b was not a qualifying_child of any other respondent concedes that mr briscoe meets the relationship requirement the age requirement and the support requirement taxpayer for eg ms ceaser j b therefore is not mr briscoe’s qualifying_relative under sec_152 sec_152 however provides a special rule whereby a noncustodial_parent may be entitled to claim a dependency_exemption deduction for a child notwithstanding the residency requirement of sec_152 the support requirement of sec_152 and the so-called tie-breaking rule_of sec_152 a child will be treated as the noncustodial parent’s qualifying_child or qualifying_relative if five requirements are met see sec_152 and the relevant requirements here are that the custodial_parent sign a written declaration in such manner and form as the secretary may prescribe that the custodial_parent will not claim the child as a dependent and that the noncustodial_parent attach that declaration to the noncustodial parent’s return for the taxable_year sec_152 and b the internal_revenue_service issued form_8332 in order to standardize the written declaration required by sec_152 see eg chamberlain v commissioner tcmemo_2007_178 form_8332 requires a taxpayer to furnish the name of the child the name and social_security_number of the noncustodial_parent claiming the dependency_exemption deduction the social_security_number of the custodial_parent the signature of the custodial_parent the date of the custodial parent’s signature and the year s for which the claims were released see 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir although taxpayers are not required to use form_8332 any other written declaration executed by the custodial_parent must conform to the substance of form_8332 see id pincite the general instructions for form_8332 state that a divorce decree may be attached to the form_1040 instead of form_8332 if the decree states all of the items listed above specifically the years for which the claim is released and the custodial parent’s social_security_number sec_152 allows a noncustodial_parent to claim the dependency_exemption deduction only when that parent attaches a valid form_8332 or its equivalent to a federal_income_tax return for the taxable_year for which he or she claims the dependency_exemption deduction see paulson v commissioner tcmemo_1996_560 petitioners did not attach form_8332 to their form_1040 instead they attached a copy of the support order the support order does not contain the years to which the order applies or the instructions permit this procedure only for divorce decrees that went into effect after and before the instructions seem to imply that the custodial parent’s social_security_number can be added to the cover page and need not have been part of the original decree however this distinction is immaterial as the custodial parent’s social_security_number did not appear in anything petitioner attached to his form_1040 ms ceaser’s social_security_number the support order therefore does not conform to the substance of form_8332 or satisfy the requirements of sec_152 see miller v commissioner supra pincite order not containing custodial parent’s signature or social_security_number did not substantially conform to form white v commissioner tcmemo_1996_438 letter failing to state the years for which the claim to the exemption was released and not containing the parents’ social_security numbers did not substantially conform to form accordingly we find that j b is not treated as mr briscoe’s qualifying_child or qualifying_relative under sec_152 and therefore petitioners are not entitled to the dependency_exemption deduction for j b iii child_tax_credit a taxpayer may claim a child_tax_credit for each qualifying_child sec_24 a qualifying_child for purposes of sec_24 is a qualifying_child as defined in sec_152 who has not attained the age of sec_24 because we have determined that j b is not mr briscoe’s qualifying_child it follows that petitioners are not entitled to the child_tax_credit for j b we are not unsympathetic to petitioners’ position we also realize that the statutory requirements may seem to work harsh results to taxpayers such as mr briscoe who are current in their child_support_obligations and who are entitled to claim the dependency_exemption deductions or child tax_credits under the terms of a child_support order however we are bound by the statute as written and the accompanying regulations when consistent therewith 87_tc_1412 brissett v commissioner tcmemo_2003_310 to reflect the foregoing decision will be entered for respondent
